Citation Nr: 1723462	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-36 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for arthritis of the lumbar spine.

2.  Entitlement to an effective date prior to March 2, 2016 for the grant of service connection for cardiac arrhythmia.

3.  Entitlement to an effective date prior to March 2, 2016 for the grant of service connection for hypertension.

4.  Entitlement to an initial rating in excess of 30 percent for cardiac arrhythmia.

5.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1981 to March 1985, November 1990 to October 1991, January 2005 to March 2006, and from March 2010 to July 2011.  The Veteran also had over 22 years of inactive service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and July 2016 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  By correspondence dated November 2016, the Veteran indicated his desire to withdraw the appeal as to entitlement to a rating in excess of 20 percent for arthritis of the lumbar spine.  

2.  On March 2, 2016, VA received the Veteran's service-connection claim for cardiac arrhythmia and hypertension disabilities.

3.  At the time of receipt of the March 2, 2016, claim, there were no pending or otherwise unadjudicated claims for cardiac arrhythmia and hypertension disabilities.

4.  The Veteran's cardiac arrhythmia disability results a workload of greater than 3 METs but not greater than 5 METs that resulted in fatigue.



5.  The Veteran's cardiac arrhythmia does not result in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

6.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more, and has not been at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a rating in excess of 20 percent for arthritis of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date prior to March 2, 2016 for the grant of service connection for cardiac arrhythmia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

3.  The criteria for an effective date prior to March 2, 2016 for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

4.  The criteria for an initial evaluation of 60 percent for cardiac arrhythmia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7011 (2016).

5.  The criteria for an initial evaluation in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Increased Rating for Lumbar Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  

In the present case, by correspondence dated November 2016, the Veteran indicated his desire to withdraw the appeal as to entitlement to a rating in excess of 20 percent for arthritis of the lumbar spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time, and this appeal is dismissed.

VCAA - Earlier Effective Date

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Regarding VA's duty to notify, the RO previously sent a letter to the Veteran providing the notice required for how effective dates are determined in September 2012.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  


VCAA - Increased rating - Cardiac Arrhythmia, Hypertension

In this case, the AOJ mailed the Veteran a Statement of the Case, dated May 2017, informing him of the type and nature of evidence needed to substantiate his claim for an increased rating, including information about the elements of a disability rating under 38 C.F.R. § 4.104, DC's 7010, 7101.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
Analysis - Earlier Effective Date

An Application for Compensation (VA Form 21-526) was date stamped March 2, 2016 as the date VA received the Veteran's service-connection claim for cardiac arrhythmia and hypertension disabilities.  VA granted service connection for effective March 2, 2016 in a July 2016 rating decision.  

Pursuant to 38 U.S.C.A. § 5110, the effective date of an original claim shall be no earlier than the date of the claim.  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).  Moreover, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

The Board notes that there were no pending or otherwise unadjudicated claims for cardiac arrhythmia and hypertension disabilities at the time of receipt of the March 2, 2016 claim.  The Veteran last separated from active duty on July 5, 2011, and his service-connection claims for cardiac arrhythmia and hypertension were received more than one year after his discharge.  The July 2016 rating decision notes that the Veteran's claims were granted based on a finding of incurrence in service under 38 C.F.R. § 3.304.  The Board can discern no other potential source of an earlier effective date, including 38 C.F.R. § 3.114(a) or a showing of clear and unmistakable error, neither of which have been alleged here.  
In sum, the Veteran does not meet the criteria for establishing an effective date prior to March 2, 2016 for the grant of service connection for cardiac arrhythmia and hypertension disabilities.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for cardiac arrhythmia and hypertension disabilities earlier than the date of the claim for service connection (i.e., March 2, 2016) is not warranted.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Analysis - Increased Rating - Cardiac Arrhythmia

The Veteran contends that his service-connected heart disability, diagnosed as cardiac arrhythmia, is more severe than is reflected by his current 30 percent disability rating.  His symptoms are rated under DC 7010, for supraventricular arrhythmias.  38 C.F.R. § 4.104, DC 7010.  The Veteran is currently receiving the highest rating available under DC 7010.

The Board considered alternative DCs which may be applicable to the Veteran's heart disability.  Because the Veteran does not have valvular heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease, myocardial infarction, hypertensive heart disease, hyperthyroid heart disease, atrioventricular block, a heart valve replacement, a coronary bypass surgery, implantable cardiac pacemakers, cardiac transplantation, or cardiomyopathy, DCs relating to those conditions are inapplicable.  See 38 C.F.R. § 4.104, DCs 7000-7008, 7015-7020 (2016).

The Board finds, however, that the Veteran's service connected cardiac arrhythmia may be rated by analogy under DC 7011 due to closely analogous symptomatology.  See 38 C.F.R. §§ 4.104, 4.20, 4.27.  DC 7011 provides for ventricular arrhythmias (sustained) at 30 percent for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.  For more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent disability rating is warranted.  Id.  For chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent disability rating is warranted.  Id.

Here, the July 2016 VA examination show the Veteran had a workload of greater than 3 METs but not greater than 5 METs that resulted in fatigue. These symptoms satisfy the criteria for a 60 percent evaluation under 38 C.F.R. § 4.104, DC 7011.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board finds that initial rating under 38 C.F.R. § 4.104, DC 7011 of 60 percent disabling is warranted as the Veteran manifested a workload of greater than 3 METs but not greater than 5 METs that resulted in fatigue at the July 2016 VA examination.  The Board finds that DC 7011 more adequately encompasses the metabolic limitation that the Veteran experiences from this disability, as opposed to the criteria under DC 7010 regarding the frequency of his arrhythmia, and is to the benefit of the Veteran as it results in a higher compensable evaluation.

However, an initial evaluation in excess of 60 percent is not warranted, as VA treatment records, private treatment records, and the July 2016 VA examination do not show the Veteran's cardiac arrhythmia results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected heart disability.  The evidence establishes that the Veteran has complaints of chest pain and fatigue.  The Veteran's evaluation under DC 7011 accurately contemplates this symptomatology, as it includes criteria relating to arrhythmia and metabolic function which would encompass the Veteran's complaints.  The disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating.  Such a situation has not been suggested by the Veteran or the other evidence of record.

Analysis - Increased Rating -Hypertension

The Veteran seeks a higher evaluation for his service-connected hypertension, which is currently assigned a 10 percent disability rating.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, and is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or; for systolic blood pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.

The Board notes that a review of the blood pressure readings contained in the VA treatment record indicate that the Veteran does not manifest diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  The Board acknowledges the Veteran's assertions of markedly elevated blood pressure in January 2016 and temporary increases in blood pressure due to his service-connected posttraumatic stress disorder, however, the Veteran's blood pressure averages are well below the findings required for the next higher evaluation during the appellate period.  

The Board identified one instance where diastolic pressure was over 110 and no instances of systolic pressure over 200.  These results do not indicate diastolic pressure of predominantly 110 or more.  The results from the July 2016 VA examination also indicate that the Veteran's hypertension disability is manifested by diastolic blood pressure predominantly 100 or more, but not diastolic pressure of 110 or more or systolic pressure of 200 or more.  
 
Based on a review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's hypertension disability is not warranted under Diagnostic Code 7101.  See 38 C.F.R. § 4.104 (2016).  The criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the claims period.  38 C.F.R. § 4.104, Diagnostic Code 7101 and the rating criteria reasonably are specific to the disability levels and symptomatology pertaining to his service-connected hypertension disability.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the hypertension disability warranted higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent for arthritis of the lumbar spine is dismissed.

An effective date prior to March 2, 2016 for the grant of service connection for cardiac arrhythmia is denied.

An effective date prior to March 2, 2016 for the grant of service connection for hypertension is denied.

An initial evaluation of 60 percent for cardiac arrhythmia is granted.  

An initial evaluation in excess of 10 percent for service-connected hypertension is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


